

117 S312 RS: COVID–19 Safer Detention Act of 2021
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 68117th CONGRESS1st SessionS. 312IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mr. Durbin (for himself, Mr. Grassley, Mr. Whitehouse, Mr. Tillis, Mr. Coons, Mr. Cramer, Mr. Booker, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJune 8, 2021Reported by Mr. Durbin, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo expand eligibility for and provide judicial review for the Elderly Home Detention Pilot Program, provide for compassionate release based on COVID–19 vulnerability, shorten the waiting period for judicial review during the COVID–19 pandemic, and make other technical corrections. 1.Short titleThis Act may be cited as the COVID–19 Safer Detention Act of 2021.2.Definition of covered emergency periodSection 12003(a)(2) of the CARES Act (18 U.S.C. 3621 note) is amended—(1)by striking ending on the date and inserting the following: ending on the later of—(A)the date; (2)in subparagraph (A), as so designated, by striking the and at the end and inserting or; and(3)by adding at the end the following:(B)the date that is 30 days after the date on which the Bureau of Prisons ceases modified operations in response to COVID–19; and.3.Home detention for certain elderly nonviolent offendersSection 231(g) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)) is amended—(1)in paragraph (1), by adding at the end the following:(D)Judicial review(i)In generalUpon motion of a defendant, on or after the date described in clause (ii), a court may reduce an imposed term of imprisonment of the defendant and substitute a term of supervised release with the condition of home detention for the unserved portion of the original term of imprisonment, after considering the factors set forth in section 3553(a) of title 18, United States Code, if the court finds the defendant is an eligible elderly offender or eligible terminally ill offender.(ii)Date describedThe date described in this clause is the earlier of—(I)the date on which the defendant fully exhausts all administrative rights to appeal a failure of the Bureau of Prisons to place the defendant on home detention; or (II)the expiration of the 30-day period beginning on the date on which the defendant submits to the warden of the facility in which the defendant is imprisoned a request for placement of the defendant on home detention, regardless of the status of the request.; and(2)in paragraph (5)—(A)in subparagraph (A)(ii)—(i)by inserting including offenses under the laws of the District of Columbia, after offense or offenses,; and(ii)by striking 2/3 of the term of imprisonment to which the offender was sentenced and inserting 1/2 of the term of imprisonment reduced by any credit toward the service of the offender’s sentence awarded under section 3624(b) of title 18, United States Code; and(B)in subparagraph (D)(i), by inserting , including offenses under the laws of the District of Columbia, after offense or offenses,.4.Compassionate release technical correctionSection 3582 of title 18, United States Code, is amended—(1)in subsection (c)(1)—(A)in the matter preceding subparagraph (A), by inserting after case the following: , including, notwithstanding any other provision of law, any case involving an offense committed before November 1, 1987; and(B)in subparagraph (A)—(i)by inserting , on or after the date described in subsection (d) after upon motion of a defendant; and(ii)by striking after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier,; (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following:(d)Date describedFor purposes of subsection (c)(1)(A), the date described in this subsection is the earlier of—(1)the date on which the defendant fully exhausts all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf; or(2)the expiration of the 30-day period beginning on the date on which the defendant submits a request for a reduction in sentence to the warden of the facility in which the defendant is imprisoned, regardless of the status of the request..5.Temporary shortening of administrative exhaustionSection 12003 of the CARES Act (18 U.S.C. 3621 note) is amended by adding at the end the following:(e)Compassionate releaseFor purposes of a motion filed under section 3582(c)(1) of title 18, United States Code, during the covered emergency period—(1)the 30-day waiting period requirement in section 3582(d)(2) shall be reduced to not more than 10 days; and(2)in the case of a defendant who is, according to guidance from the Centers for Disease Control and Prevention, considered to be at a higher risk for severe illness from COVID–19, including because the defendant is 60 years of age or older or has an underlying medical condition, such risk shall be considered to be an extraordinary and compelling reason under subparagraph (A)(i) of such section 3582(c)(1).(f)Nonviolent elderly offendersFor the purpose of a motion filed under subparagraph (D) of section 231(g)(1) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)(1)), during the covered emergency period, the 30-day waiting period requirement clause (ii)(II) of such subparagraph (D) shall be reduced to 10 days..1.Short titleThis Act may be cited as the COVID–19 Safer Detention Act of 2021.2.Definition of covered emergency periodSection 12003(a)(2) of the CARES Act (18 U.S.C. 3621 note) is amended—(1)by striking ending on the date and inserting the following: ending on the later of—(A)the date; (2)in subparagraph (A), as so designated, by striking the and at the end and inserting or; and(3)by adding at the end the following:(B)the earlier of—(i)the date that is 30 days after the date on which the Bureau ceases modified operations in response to COVID–19; or(ii)the date that is 90 days after the date described in subparagraph (A); and.3.Home detention for certain elderly nonviolent offendersSection 231(g) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)) is amended—(1)in paragraph (1), by adding at the end the following:(D)Judicial review(i)In generalUpon motion of a defendant, on or after the date described in clause (ii), after imposing a term of imprisonment, a court may reduce the imposed term of imprisonment of the defendant and substitute a term of supervised release with the condition of home detention for the unserved portion of the original term of imprisonment, after considering the factors set forth in section 3553(a) of title 18, United States Code, if the court finds the defendant is an eligible elderly offender or eligible terminally ill offender.(ii)Date describedThe date described in this clause is the earlier of—(I)the date on which the defendant fully exhausts all administrative rights to appeal a failure of the Bureau of Prisons to place the defendant on home detention; or (II)the expiration of the 30-day period beginning on the date on which the defendant submits to the warden of the facility in which the defendant is imprisoned a request for placement of the defendant on home detention, regardless of the status of the request.(iii)Limitation on motionsIf a defendant's motion filed under this subparagraph is denied, the defendant may not file another motion under this subparagraph until the date that is 90 days after the date on which the motion was denied. (iv)Right to counselThe court may appoint a Federal public defender or community defender, or other counsel qualified to be appointed under section 3006A of title 18, United States Code, to assist a defendant seeking relief under this subparagraph.(v)Applicability of Crime Victims' Rights ActSection 3771 of title 18, United States Code (commonly known as the Crime Victims' Rights Act), shall apply to any proceeding under this subparagraph.; (2)in paragraph (4), in the first sentence, by inserting after paragraph (3) the following: , including the number of offenders released pursuant to judicial review under paragraph (1)(D); and(3)in paragraph (5)—(A)in subparagraph (A)(ii)—(i)by inserting , including offenses under the laws of the District of Columbia, after offense or offenses; and(ii)by striking to which the offender was sentenced and inserting reduced by any credit toward the service of the offender’s sentence awarded under section 3624(b) of title 18, United States Code; and(B)in subparagraph (D)(i), by inserting , including offenses under the laws of the District of Columbia, after offense or offenses.4.Compassionate release technical correctionSection 3582 of title 18, United States Code, is amended—(1)in subsection (c)(1)—(A)in the matter preceding subparagraph (A), by inserting after case the following: , including, notwithstanding any other provision of law, any case involving an offense committed before November 1, 1987; and(B)in subparagraph (A)—(i)by inserting , on or after the date described in subsection (d) after upon motion of a defendant; and(ii)by striking after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier,; (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; (3)by inserting after subsection (c) the following:(d)Date describedFor purposes of subsection (c)(1)(A), the date described in this subsection is the earlier of—(1)the date on which the defendant fully exhausts all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf; or(2)the expiration of the 30-day period beginning on the date on which the defendant submits a request for a reduction in sentence to the warden of the facility in which the defendant is imprisoned, regardless of the status of the request.; and(4)by adding at the end the following:(g)Right to counselThe court may appoint a Federal public defender or community defender, or other counsel qualified to be appointed under section 3006A to assist a defendant seeking relief under this section.(h)Applicability of Crime Victims' Rights ActSection 3771 (commonly known as the Crime Victims' Rights Act) shall apply to any proceeding under this section..5.Temporary shortening of administrative exhaustionSection 12003 of the CARES Act (18 U.S.C. 3621 note) is amended by adding at the end the following:(e)Compassionate releaseFor purposes of a motion filed under section 3582(c)(1) of title 18, United States Code, during the covered emergency period—(1)the 30-day waiting period requirement in section 3582(d)(2) shall be reduced to not more than 10 days; and(2)in the case of a defendant who is, according to guidance from the Centers for Disease Control and Prevention, considered to be at a higher risk for severe illness from COVID–19, including because the defendant is 60 years of age or older or has an underlying medical condition, such risk shall be considered to be an extraordinary and compelling reason under subparagraph (A)(i) of such section 3582(c)(1).(f)Nonviolent elderly offendersFor the purpose of a motion filed under subparagraph (D) of section 231(g)(1) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)(1)), during the covered emergency period, the 30-day waiting period requirement clause (ii)(II) of such subparagraph (D) shall be reduced to 10 days.(g)Applicability of Crime Victims' Rights ActSection 3771 of title 18, United States Code (commonly known as the Crime Victims' Rights Act), shall apply to any proceeding under subsection (e) or (f)..6.Report by Comptroller General of the United States(a)StudyThe Comptroller General of the United States shall conduct a study on Federal post-release, probation, and pretrial services, including, at a minimum, an evaluation of changes made to operational practices as a result of COVID–19 and recent statutory changes preceding the date of enactment of this Act, such as how pretrial and post-release supervision is conducted, the impact on officer caseloads, overtime hours reported or worked by officers, and the process for transitioning an individual from the custody of the Bureau of Prisons United States Probation and Pretrial Services personnel.(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report on the results of the study conducted under subsection (a) to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives. 7.Directive to Administrative Office of the United States CourtsThe Administrative Office of the United States Courts shall, as part of the first budget request or re-estimate submitted to Congress after the date of enactment of this Act, include a request for resources to address staffing needs in each judicial district of the United States, including any additional resources that may be necessary as a result of this Act and the amendments made by this Act for staffing and overtime pay. June 8, 2021Reported with an amendment